                Case 4:19-cr-00774-DC Document 80 Filed 01/12/21 Page 1 of 13
                                     United States District Court
                                      Western District of Texas
                                           Pecos Division
United States of America
v.                                                                           No. 4:19-CR-00774-DC-1
Thomas Alan Arthur
                                  Defendant’s Amended Trial Brief


        Judge Counts:

              Thomas Alan Arthur, Defendant, submits this Amended Trial Brief,

              correcting errors in his trial brief, for the consideration of the Court.
        The Charged Conduct

              Thomas Arthur is charged by the United States with Distribution or

              Possession with Intent to Distribute Obscene Visual Representations of

              the Sexual Abuse of Children, in violation of 18 U.S.C. § 1466A(a)(1)
              (Counts 1, 8, and 9); Importation of Transportation of Obscene

              Matters, in violation of 18 U.S.C. § 1462(a) (Counts 2-6), and Engaging

              in the Business of Selling or Transferring Obscene Matter, in violation
              of 18 U.S.C. § 1466 (Count 7). To these charges, Mr. Arthur pleads not

              guilty.
        Clarification of the Factual Background

              Mr. Arthur disputes the facts as set forth by the Government. First, Mr.

              Arthur disputes that the website he ran, mrdouble.com, was

              “dedicated” to the publishing of writings “detail[ing] the sexual abuse

              of children, including the rape and torture of infants and toddlers.”

              While stories with characteristics similar to that very broad description

              could be found on mrdouble.com, to say that the website was dedicated
  Case 4:19-cr-00774-DC Document 80 Filed 01/12/21 Page 2 of 13




to the publication of such stories is a gross mischaracterization; erotic

or sexually charged stories concerning a number of topics, some passe,

some taboo, could be found on the website. But the Government,

constitutionally, can only seek to prosecute Mr. Arthur for material

deemed to be actually obscene; thus, the Government overstates the

nature of its case to make it seem as if, out of the thousands of stories

on mrdouble.com, the ten challenged pieces of writing are somehow the
corpus or even the categorical exemplars of such material.

   In light of the stipulation in this case, however, whether the website

was “dedicated” to the publication of a particular genre is not relevant.

   Mr. Arthur disputes that the author pages contained “drawings

depicting children engaged in sexually explicit conduct.” First, none of

the challenged drawings explicitly or impliedly show the subjects

depicted in them as children. Furthermore, the drawings do not appear

to be illustrations of any particular story. Absent such context, the

Government may not, by its own ipse dixit, claim that such drawings

depict “children” engaged in sexually explicit conduct, any more than

it becomes obscenity for a teenage drama on TV to have actors over the

age of majority playing fictional characters under the age of majority and

engaging in sexually explicit conduct.




                                    2
      Case 4:19-cr-00774-DC Document 80 Filed 01/12/21 Page 3 of 13




       Mr. Arthur disputes the Government’s characterization that his

    remote living situation allowed him to “operate the website in relative

    anonymity” and that such anonymity “helped facilitate his operation.”

    As noted by the Government, mrdouble.com has existed since 1996; in

    the 24 years of it being available to anyone with a credit card and a web

    browser, no obscenity prosecution was ever sought against Mr. Arthur.

    As shown from the Government’s investigation, obtaining the identity
    of the owner of the website was not difficult or obscured by Mr. Arthur

    in any way, shape, form, or fashion. Mr. Arthur did not place the website

    on the so-called “dark web,” which are unindexed web pages that can

    only be viewed with a special browser and deep knowledge of the

    specific “onion” address of the web page. Mr. Arthur did not attempt

    to hide his identity through a number of shell corporations or a lawyer.

    To say that Mr. Arthur sought “anonymity” is to cast this case in a false

    light; Mr. Arthur did not seek anonymity by his remote location.
Issues in Contention

    As noted by the Government, three main issues are in contention: (1)

    whether the charged stories or drawings are obscene by the appropriate
    constitutional definition; (2) whether the first drawing depicts

    “sexually oriented material” as defined by the relevant statutes and




                                       3
      Case 4:19-cr-00774-DC Document 80 Filed 01/12/21 Page 4 of 13




    caselaw; and (3) whether any of the drawings in fact depict a minor. All

    other issues in the culpability phase are conclusively proven by Mr.

    Arthur’s stipulation. United States v. Caldwell, 586 F.3d 338, 342 (5th

    Cir. 2009).
Opening Statement

    During his opening statement, Mr. Arthur may seek to admit exemplars

    of drawings or other art not held to be obscene. Mr. Arthur’s opening

    will be confined to a summary of the facts the defense believes will be

    adduced at trial and a summary of the issues in the case.
Spousal Privilege and Confidential Communications

    With regard to the spousal testimony privilege, the Government cites

    repeatedly to Trammel v. United States, 445 U.S. 40 (1980) for the

    proposition that Mr. Arthur could not invoke this privilege on behalf of

    his wife, Sandra. First, the Government is incorrect to state that the
    spousal communications privilege “may only be asserted by the

    witness-spouse” (Doc. 71, pg. 5). This is a misstatement of the Trammel

    rule, which is that “the witness-spouse alone has a privilege to refuse to
    testify adversely; the witness may be neither compelled to testify nor

    foreclosed from testifying.” Trammel, 445 U.S. at 53. Thus, if testifying

    adversely, the witness-spouse may refuse under the privilege; or she




                                        4
      Case 4:19-cr-00774-DC Document 80 Filed 01/12/21 Page 5 of 13




    may agree to testify if she wishes. But the privilege invoked here is only

    as regards “evidence of criminal acts and of communications in the

    presence of a third party.” Trammel, 445 U.S. at 41. The “confidential

    communications” portion of the spousal privilege is undisturbed by

    Trammel’s rule. United States v. Entrekin, 624 F.2d 597, 598 (5th Cir.

    1980). This privilege may be asserted by the spouse who uttered the

    confidential communication. See Tex. R. Evid. 504(a)(2); Fed. R. Evid.
    501. The Government states in its brief that it does not intend to offer

    any confidential communications, but even if she did, such

    communications would concern joint criminal activity (Doc. 71 at pages

    6-7). Without more specificity, Mr. Arthur cannot state whether he

    would invoke the confidential communications privilege as described by

    the Government; thus, Defendant merely requests that the Court bear

    in mind the limits of the rule of Trammel in setting the outer boundaries

    of the spousal privilege.
Audio Excerpts and Optional Completeness

    With regard to any audio excerpts from any statement given by Mr.

    Arthur, Mr. Arthur reserves the right, under United States v. Flentge,
    F.App’x 490, 491 (8th Cir. 2005), to provide to the Court any clips it

    believes relevant or necessary to establish context or to prevent a false




                                        5
       Case 4:19-cr-00774-DC Document 80 Filed 01/12/21 Page 6 of 13




     impression in the mind of the jury. As of the writing of this brief, Mr.

     Arthur does not intend to offer any such evidence, but given the vagaries

     of trial and the shifting nature of trial strategy, such a request to produce

     such a portion may be made at the appropriate time.
Constitutional Issues Regarding the First Amendment

     Courts have always drawn a stark line between “child pornography”

     and text-only descriptions of child sexual abuse. United States v.

     Whorley, 550 F.3d 326, 335-36 (4th Cir. 2008) (holding that text-only

     depictions of child sexual abuse may be obscene but not child

     pornography). And in Ashcroft v. Free Speech Coalition, 535 U.S. 234, 241

     (2002), the Supreme Court held that a visual depiction that purports to

     be of a minor engaging in sexually-explicit conduct cannot be forbidden

     so long as it was “neither obscene nor involved actual children.”
Text-only and hand-drawn depictions of minors engaged in
sexually explicit conduct present unique First Amendment
challenges given the 21st-century decisions of the Supreme
Court.

     As Justice Gregory noted in his concurrence in Whorley, the novel Lolita

     by Vladimir Nabokov is reputed to be among the greatest works of

     English literature. Whorley, 550 F.3d at 349 (Gregory, J., concurring in
     part and dissenting in part). Lolita depicts the life of middle-aged




                                          6
  Case 4:19-cr-00774-DC Document 80 Filed 01/12/21 Page 7 of 13




literature professor Humbert Humbert, who begins a pattern of sexual

abuse of his stepdaughter Dolores (nicknamed the titular “Lolita”).

The novel has received several award-winning film adaptations and is

considered to be among, if not the, greatest work of English language

literature of the 20th century. See Popova, Maria, The Greatest Books of

All Time, as Voted by 125 Famous Authors, The Atlantic, Jan. 30, 2012.

Retrieved January 12, 2021. By dint of his craft as a superlative author,
Nabokov is able to contrast his unreliable narrator (Humbert) and

Humbert’s perceptions with the truth; while Humbert clearly describes

his erotic feelings for, and conduct with, Lolita, the reader is totally

bereft of a pre-teen girl’s perspective on it. The beauty of Nabokov’s

command of the English language is deliberately contrasted with a

depiction of a sordid crime; it is meant to provoke thought in the reader

beyond the simple depiction of a taboo relationship between an old man

and a young girl. As Justice Gregory noted, “the iconic books and

movies . . . render unsustainable the claim that writings describing

sexual acts between children and adults, generated by fantasy, have no

demonstrated socially redeeming artistic value.” Whorley, 550 F.3d at

349 (Gregory, J., concurring and dissenting in part).




                                   7
      Case 4:19-cr-00774-DC Document 80 Filed 01/12/21 Page 8 of 13




       This Court and most jurors would blanche at the thought of hauling

    a small-town librarian before a jury of her peers to defend stocking her

    shelves with a copy of Lolita; by that same light, Thomas Arthur should

    not face criminal prosecution for providing material that is, if not made

    with Nabokov’s singular craft, different only in the relative crudeness of

    expression from the arguably greatest novel of the last century.
Obscenity law should not be a patch upon child-pornography
law to overcome Ashcroft v. Free Speech Coalition.

    In the nearly two decades since Ashcroft v. Free Speech Coalition removed

    so-called “virtual” child pornography from the ambit of speech the

    Government could constitutionally forbid, a trend has emerged of using

    obscenity law to cover the perceived shortcoming in that decision by

    prosecutors. See All Porn All the Time, 31 N.Y.U. Rev. L. & Soc. Change

    695, 697 (2007).
Case-by-case determinations are the necessary consequence
of the Miller test.

    One part of the traditional standard for determining whether a given

    obscenity statute passes constitutional muster, well familiar to this
    Court, is the prong of the Miller test which requires the application of

    “contemporary community standards.” See Miller v. California, 413

    U.S. 15, 24 (1973). These standards are ever evolving; what might have




                                        8
  Case 4:19-cr-00774-DC Document 80 Filed 01/12/21 Page 9 of 13




shocked the conscience of viewers in 1973 might be seen as passe in

2003 and downright old-fashioned and stuff in 2021. As famously noted

by Justice Potter Stewart in his quip in his concurrence in Jacobellis v.

Ohio, 378 U.S. 184, 197 (1964) (Potter, J., concurring) “I shall not

attempt further to define the kinds of material I understand to be

embraced within [hardcore pornography]; and perhaps I could never

succeed in intelligibly doing so. But I know it when I see it, and the
motion picture involved in this case is not that.” Commentators like

Adler noted that obscenity prosecutions fell out of favor due to their

“record of cultural failures.” All Porn All the Time, 31 N.Y.U. Rev. L. &

Soc. at 703-04. As Justice Brennan noted in Paris Adult Theater I v.

Slaton, 413 U.S. 49, 92-93 (1973), “one cannot say with certainty that

material is obscene until at least five members of this Court . . . have

pronounced it so,” thus leaving the Supreme Court to be compelled to

view the material before passing on its obscenity. Such extreme

casuistry perforce prohibits people of reasonable caution from knowing

whether a given work will be judged obscene. See United States v.

Ragsdale, 426 F.3d 765, 779 (5th Cir. 2005) (the Court of Appeals was

required to exercise “independent constitutional judgment” to

determine whether certain video tapes were obscene, even after the jury




                                   9
      Case 4:19-cr-00774-DC Document 80 Filed 01/12/21 Page 10 of 13




    made findings that they were, because “to allow jury verdicts to be all

    but conclusive in this area would be an ‘abnegation of judicial

    supervision in this field [] inconsistent with [the courts’] duty to uphold

    the constitutional guarantees.’”).

       The use of obscenity laws to reach material which may be

    objectionable, but not constitutionally unprotected, under child

    pornography laws is a new trend to “make up for limitations and defeats
    in the realms of child pornography law and the doctrine of ‘harmful to

    minors.’” See Adler, All Porn All the Time, 31 N.Y.U. Rev. L. & Soc. at

    708.
Prudence counsels dismissal of the charges against Mr.
Arthur.

    Which is all to say that given the decisions of this Court, of the jury to

    be summoned, and potentially of the Fifth Circuit, in the ultimate
    analysis, only the Supreme Court has the final say in whether given

    material is “obscene.” Even past cases are of little use, as

    “contemporary community standards,” by its very definition, changes
    from moment to moment and year to year. In such a minefield, where

    the government must tread no less carefully than potential defendants

    between what might be protected expression and what might be




                                         10
 Case 4:19-cr-00774-DC Document 80 Filed 01/12/21 Page 11 of 13




obscene, prudence, caution, and a dedication to the United States

Constitution would argue in favor of a broader, rather than a narrower,

interpretation of what the First Amendment protects. There is little

doubt that the stories and pictures at issue in this case will not soon

grace the coffee tables of ministers of faith, prominent jurists,

schoolmarms, or even lowly attorneys. However, in matters of taste, de

gustibus non dispuntandum est. That is, one man’s judgment as to what
he finds distasteful is not, and cannot, be a guide for what the First

Amendment does and does not protect. Nor should twelve citizens’

judgment, one district court judge’s, a panel of a court of appeals, or

anyone short of the United States Supreme Court have the final say in

whether given material is “obscene.” Jacobellis v. Ohio, 378 U.S. 184,

187-90 (1964). While their views will, to greater and lesser degrees,

inform that ultimate decision, prudence counsels us to avoid the issue if

possible. Therefore, this Court should dismiss the prosecution on

constitutional grounds prior to, or immediately after, the Government’s

presentation of evidence, in deference to the First Amendment of the

United States Constitution and decades of obscenity caselaw.




                                   11
      Case 4:19-cr-00774-DC Document 80 Filed 01/12/21 Page 12 of 13




                                         Respectfully Submitted,



                                         Mark Bennett
                                         Attorney in Charge
                                         TBN 00792970
                                         Bennett & Bennett
                                         917 Franklin Street, Fourth Floor
                                         Houston, Texas 77002
                                         713.224.1747
                                         mb@ivi3.com

                                         Lane A. Haygood
                                         Texas State Bar Number:
                                         24066670
                                         Haygood Law Firm
                                         522 N. Grant Ave.
                                         Odessa, Texas 79761
                                         Telephone: 432. 337.8514
                                         Fax: .432.225.1062
                                         lane@haygoodlawfirm.com

                                         Attorneys for the Defendant,
                                         Thomas Alan Arthur


Certificate of Service
     On the twelfth day of January, 2021, I electronically filed this motion

     with the Clerk of the Court using the CM/ECF filing system which will
     send notification of the filing of the motion to the United States




                                       12
 Case 4:19-cr-00774-DC Document 80 Filed 01/12/21 Page 13 of 13




Attorney’s Office and the assistant United States attorneys involved in

the case.




                                    Mark W. Bennett




                                  13
